Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4–13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of the combination of the limitations “a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger” and “wherein the contact member has a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  The closest prior arts are Rosal et al. (US PGPub 20080029156 A1), Fukunaga et al. (US PGPub 20160079618 A1), Wormser (USPN 4149559), Tohdoh (US PGPub 20080029156 A1), Peng et al. (USPN 5116020), Curello et al. (US PGPub 20110189574 A1), McCombs (USPN US 6935612 B2), Kobayashi et al. (US PGPub 20170115673 A1), Kumar (US PGPub 20020079472 A1), Clark (USPN 4795129), Ohmori et al. (USPN 7401762 B2), Bornholdt (USPN 3606241) and Greiner et al. (US PGPub 20170030475 A1).  
The prior art Rosal et al. discloses a plunger located within a housing and where the plunger has a contact member encircling it, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed 
The prior art Fukunaga et al. discloses a fuel cell system, but does not disclose any additional limitations of independent claim 1.  
The prior art Wormser discloses the contact member having a groove, but does not disclose any additional limitations of independent claim 1.  
The prior art Tohdoh discloses a contact member maintains airtightness, but does not disclose any additional limitations of independent claim 1.  
The prior art Peng et al. discloses a contact member maintains airtightness, but does not disclose any additional limitations of independent claim 1.  
The prior art Curello et al. discloses a plunger located within a housing; a contact member that can be a diaphragm or an O-ring, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  
The prior art McCombs discloses a plunger located within a housing; having a contact member, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the 
The prior art Kobayashi et al. discloses a valve located within a housing; a contact member located between the plunger and the housing, but does not disclose “the fuel is configured to pass through the hollow portion and push the plunger in a direction in which the fuel supply valve is closed”.  
The prior art Kumar discloses “a seal fastened to the plunger at a position between the plunger and a flow path and a protrusion formed on a position of an area in which the plunger and the seal are fastened to each other, but does not disclose “a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger”.  
The prior art Clark discloses “an orifice formed between the hollow portion (46) and the cavity, wherein the hollow portion and the cavity communicate with each other via the orifice”, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  
The prior art Ohmori et al. discloses “a plunger having a hollow portion; a housing in which the plunger is configured to move, a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger; and a cavity formed between the housing, the plunger, and the contact member”, but does not disclose “the contact member [having] a groove 
The prior art Bornholdt discloses “a plunger having a hollow portion; a housing in which the plunger is configured to move, a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger; and a cavity formed between the housing, the plunger, and the contact member”, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  
The prior art Greiner et al. discloses “seal connected to a plunger”, but does not disclose “the contact member [having] a groove formed in a direction in which the fuel, having passed through the hollow portion, is introduced to a gap between the housing and the plunger, and wherein the groove is widened by the pressure of the fuel applied to the hollow portion, causing the contact member to expand to maintain airtightness between the housing and the plunger”.  
None of the prior arts teach the combination of the limitations “a contact member disposed between the housing and the plunger to be in contact both with one side of the housing and with one side of the plunger” and “wherein the contact member has a groove formed in a direction in which the fuel, having passed through the hollow portion, 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753